DETAILED ACTON

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
	Figure 9 filed 2-9-21 has been accepted by the examiner. Figures 1A, 1B, 1C, 1D, 1E, 1F, 1G, 2A, 2B, 2C, 3A, 3B, 3C, 4, 5, 6, 7, 8, 10, 11, and 12 have been accepted by the examiner.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities: (a) claim 2 at line 2 – “slot a” has been amended to read “a slot”, (b) claim 10 at line 11 – “one” should be inserted after “to”, and (c) claim 10 at line 15, “elongated” should be amended to read “elongate”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 at lines 1-2 and at line 3 – the limitation of a “cross-member” (two separate recitations – two separate cross-members) does not appear to be supported in the originally filed application. The specification does not refer to a cross-member and it is not clear from the drawings which structural item(s) are cross-members. The originally filed claims do not refer to a cross-member.
Claim 9 at lines 1-2 and line 3 – the limitation of an “extruded mount” (two separate recitations – two separate extruded mounts) does not appear to be supported in the originally filed application. The specification does not refer to extruded mounts and it is not clear from the drawings that the mounts are extruded. The originally filed claims do not refer to an extruded mount.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 at line 2 – the antecedent of “said body” is not clearly defined in that claim 2 (from which claim 4 depends) recites a body in line 6 and claim 4 recites a body in line 2 (first recitation). 
Claim 6 at line 2 – the antecedent of “said slots” is not clearly defined in the claim. Clarification is which slots are being reference is respectively requested.
Claim 10 at line 7 and at line 8 – the antecedent of “said body” is not clearly defined in that claim 2 (from which claim 10 depends) recites a body in line 6 and claim 10 recites a body in line 5. 
Claim 10 at line 12 – “said at least one third anchor” lacks antecedent basis.
Claim 10 at line 13 – the claim does not clearly identify if the “at least one first projection” refers to a previously recited first projection or if the claim is introducing another first projection.
Claim 10 at line 15 – “said one of said second projections” lacks antecedent basis.
Claim 10 at lines 18-19 – the claim does not clearly identify if the “corresponding second slot”  refers to a previously recited second slot (at line 9) or if the claim is introducing another second slot.
Claim 10 at lines 19-20 – the claim refers to “at least one second projection of said second elongate connector”. This is indefinite in that claim 10 previous recites a second projection for the second elongate connector. It is not clear if claim 10, at lines 19-20, is referring to the previously recited second projection of the second elongate connector or is the claim is introducing another second projection.
Claim 11 is rejected as being dependent on rejected claim 10.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,794,059. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in instant claims 2-11 are taught within the limitations of claims 1-14 of the patent.
Claims 2-11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,920,529. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in instant claims 2-11 are taught within the limitations of claims 1-10 of the patent.
With respect to claim 8 of the instant application and the claims of U.S. Patent No. 10,794,059 and U.S. Patent No. 9,920,529, the claims of the two patents does not teach cross-members spanning a respective slot. However, cross-members of an anchor of a structural panel are conventional and well-known in the art for the stability provided; and it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided for such in the claims of U.S. Patent No. 10,794,059 and U.S. Patent No. 9,920,529 for this benefit.
With respect to claim 9 of the instant application and the claims of U.S. Patent No. 10,794,059 and U.S. Patent No. 9,920,529, the claims of the two patents does not teach that the mounts are extruded mounts. However, extrusion is a well-known and conventional method for providing structural pieces (i.e. mounts) of a structural panel for the flexibility and stability provided; and it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided for such in the claims of U.S. Patent No. 10,794,059 and U.S. Patent No. 9,920,529 for these benefits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA L GRAY/Primary Examiner, Art Unit 1745